Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristin Timmer on 2/23/2022.

The application has been amended as follows: 
In claim 1 on line 7, delete the phrase [[a plurality of main rotor blades]] and insert “the plurality of main rotor blades” therefor.
In claim 1 on line 7, delete the phrase [[a trim actuator]] and insert “the trim actuator” therefor.
In claim 6 on line 2, delete the phrase [[a desired rotor speed]] and insert “the desired rotor speed” therefor.
In claim 6 on line 2, delete the phrase [[a plurality of main rotor blades]] and insert “the plurality of main rotor blades” therefor.
In claim 6 on line 3, delete the phrase [[a pitch]] and insert “the pitch” therefor.

In claim 12 on line 3, delete the phrase [[a pitch]] and insert “the pitch” therefor.
In claim 13 on line 3, delete the phrase [[a pitch]] and insert “the pitch” therefor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show alone or in combination the features of a system for automating an autorotation in an aircraft as claimed comprising a swashplate as claimed and a flight control computer as claimed wherein the flight control computer is configured to command a trim actuator as claimed wherein the tactile cueing includes actuating the trim actuator to move the collective stick to mimic the pitch changes automatically occurring in the plurality of main rotor blades as claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644